434714
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims filed 9/23/22 are acknowledged.  Claims 1 and 9-27 are pending and subject to prosecution.  Claims 1, 9-10, and 19-20 are amended.  Claims 2-8 are cancelled.  Claims 21-27 are new.
WITHDRAWN REJECTIONS
The 102(a)(2) rejection of claims 1-3, 11-13 and 17-20 as anticipated by WO2016/049201 is WITHDRAWN in light of Applicant’s statement, at page 6 of the Reply filed 9/23/2022, that WO’201 was co-owned by the Salk Institute at the effective time of filing the instant application (see MPEP 717.02).  The Examiner notes that the WO’201 was cited under 102(a)(1) AND 102(a)(2).  While Applicant’s statement is sufficient to overcome the 102(a)(2) rejection by invoking the 102(b)(2)(C) exception, such a statement is not sufficient to overcome a 102(a)(1) rejection.
However, the 102(a)(1) rejection of claims 1-3, 11-13 and 17-20 as anticipated by WO2016/049201 is WITHDRAWN in light of Applicant’s amendments, requiring wherein the adenovirus encodes an anti-cancer transgene (from cancelled claim 4).  The WO’201 document remains available as prior art under 102(a)(1) for prior art purposes.
The 103 rejection over claims 1, and 13-14 as obvious over WO’201 in view of Mizuguchi is WITHDRAWN in light of Applicant’s amendments to the claims.
The 103 rejection over claims 1 and 16 as obvious over WO’201 in view of Fukazawai is WITHDRAWN in light of Applicant’s amendments to the claims.
Any rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Any argument with regard to a WITHDRAWN rejection is moot.  Any argument pertinent to a new or maintained rejection can be found below.

PRIORITY
The instant application, filed 6/7/2019, is a CONTINUATION of PCT/US2017/065604, filed 12/11/2017, which claims priority to US Provisional Application No. 62/433,140, filed 12/12/2016.  Thus the earliest possible priority for the instant application is 12/12/2016.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/433,140, filed 12/12/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claims 19 and 20 are directed to 
19. A synthetic adenovirus genome, comprising a nucleotide sequence at least 95% identical to SEQ ID NO: 5.
20. The synthetic adenovirus genome of claim 19, comprising SEQ ID NO:5.
Provisional Application NO. 62/433,140 (filed 12/12/2016) does not disclose SEQ ID NO:5.  There is no disclosure of the sequence in the specification, claims, drawings, or sequence listing.  Thus, instant claims 19 and 20 are afforded a priority date of 12/11/2017, with the filing of parent PCT/US2017/065604.
CLAIMS
Independent claims 1 and 9 are drawn to methods of using a synthetic adenoviral vector to deliver a transgene, wherein the adenoviral vector comprises 1) a capsid that is “detargeted” from the liver, and 2) an Ad34 fiber protein, or a chimeric fiber protein comprising an ad5 shaft and an Ad34 knob domain.  The claims have been amended to require wherein the transgene is inserted into the E1 region, and wherein the transgene encodes an anti-cancer agent.  The claimed requirement wherein the transgene is inserted into the E1 region has not been part of any previously pending claim and is newly considered herein for prosecution.  
Amended claims 1 and 9, showing insertions only, are provided below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Independent claim 19 is directed to an adenoviral genome according to SEQ ID NO, that is encompassed by claims 1 and 9:


The specification teaches SEQ ID NO:5 encodes AdSyn-CO987, of 41,258 nucleotides.
“Detargeted” is taught at paragraph [0070] of the published specification: 

    PNG
    media_image3.png
    236
    402
    media_image3.png
    Greyscale







Thus, the phrase “a native or modified capsid that detargets the synthetic adenovirus from the liver” includes adenoviruses with capsids have been mutated to no longer infect liver, but also recombinant adenoviruses with capsids that naturally do not infect liver (native).

NEW OR MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendments to the claims.
Claim 10, as amended, requires the anti-cancer agent is selected from a Markush group, reciting, “is selected from the group consisting of a pro-inflammatory molecule or cytokine, an anti-angiogenic factor, an inhibitor of KRas, and an inhibitor of cytotoxic T lymphocyte-associated molecule (CTLA)-4, programmed cell death protein (PD-1), carcinoembryonic antigen (CEA) or mucin”, emphasis added.  It is not clear what are the constituents of the closed Markush group? MPEP 2117.  Is there one transgene (wherein the list is all alternatives?) or are there at least two transgenes, A) a pro-inflammatory molecule or cytokine, an anti-angiogenic factor, an inhibitor of KRas, AND B) and an inhibitor of cytotoxic T lymphocyte-associated molecule (CTLA)-4, programmed cell death protein (PD-1), carcinoembryonic antigen (CEA) or mucin?  A skilled artisan would not know the metes and bounds of the claimed invention.
The same rejection is made over new claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-13, 17 and 22-26 remain/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2012/024351 to O’Shea (herein “WO’351” of record, cited on Applicant’s IDS dated 6/07/19).  This rejection is modified in light of Applicant’s amendments to the claims.
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2).  However, the reference cannot be overcome by any showings under the provisions outlined in MPEP § 717.02 because the publication date of WO’351 exceeds any grace periods or exceptions outline therein.
WO’351 discloses methods of expressing transgenes in tumors in a subject comprising administering recombinant adenoviruses to the subject, wherein the adenoviruses encode therapeutic and/or diagnostic transgenes (paragraphs [0002], [0004], [0078], [0097], [0147], [0163]). WO’351 discloses the diagnostic and/or therapeutic anti-cancer transgenes encode fluorescent proteins for in vivo imaging, or cancer therapeutics which kills cancer cells (paragraphs [0004], [0098], and [0147]).
WO’351 discloses traditional adenoviral vectors using ad5 are limited by off-target liver uptake, the natural immunity humans possesses to ad5, and cancer cells often do not express CAR receptors, the adenoviral receptor used by ad5 adenoviruses (page 1, line 32 – page 2, line 5).  WO’351 discloses generating adenoviruses comprising chimeric fiber proteins in order to modify the tropism (retargeting) of the viruses to other cells, by fusing the knob of one virus to the shaft of another (paragraphs [0013], [0167], [0170], FIG 4).  WO’351 discloses ad34 fibers evade the neutralization antibodies produced from ad5 (paragraph [0151]).  WO’351 discloses a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   WO’351 discloses the adenoviruses comprise mutation of ad5 hexon E451Q detargets adenoviral vectors from liver (paragraph [0054]; FIG 1, FIG 29A).  
WO’351 discloses, “Our ultimate goal is to engineer potent viral cancer therapies that not only undergo tumor selective lytic replication but which can be administered systemically in repeated rounds of treatment, avoid liver toxicity, efficiently target and cross the tortuous tumor vasculature, infect cells via disparate receptors, generate a tumor bystander effect by localized expression of pro-drug activating enzymes/toxins within the tumor and which reawaken a beneficial host-anti-tumor immune response” (paragraph [0004]).
WO’351 discloses the adenoviruses genomes comprise “a pro-drug converting enzyme…a protein toxic to certain cells….and/or a targeting protein (e.g. a tumor-targeting protein or a vascular-targeting protein).” (paragraph [0098]).
WO’351 discloses the adenoviruses genomes include “ectopic genes e.g. pro-drug converting enzymes to induce potent tumor by-stander effects” (paragraph [0147]).
WO’351 discloses the transgenes are inserted into the E1 region (paragraphs [0050], [0054], [0097]-[0099]; [0165] FIGs 29A, 29C, 31, 39, Tables 1-2). 
Thus, WO’351 anticipates claims 1 and 9.
With regard to claim 11, WO’351 discloses the adenoviruses comprise ad5 hexon mutation E451Q detargets adenoviral vectors from liver (paragraph [0054]; FIG 1, FIG 29A).  
With regard to claims 12-13, WO’351 discloses the adenoviruses further comprise one or more binding sites for a liver-specific mircoRNA, including sites for miR-122 (FIG 43; Table 1, PA-171 – PA-176; Table 2, E1-015).
With regard to claim 17, WO’351 discloses the adenoviruses comprise a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   
With regard to claim 18, and new claim 26, WO’351 discloses the cancer can be pancreatic cancer (paragraph [0077]).
With regard to new claims 22 and 24, wherein the anti-cancer agent is capable of disrupting or killing tumor stromal cells, the instant specification discloses: “Stroma:  The supportive tissues of an epithelial organ or tumor, consisting of connective tissues and blood vessels.  Stromal cells are the cells that make up the stroma, primarily fibroblasts and pericytes.  Tumor stroma is predominantly made up of fibroblast, extracellular matrix, immune cells, vasculature and basement membrane” (paragraph [0097]).    WO’351 discloses the therapeutic anti-cancer transgenes disrupt or kill cells within the tumor microenvironment via bystander effect, which reads on disruption or killing cancer stromal cells (paragraphs [0004], [0098], and [0147]).
With regard to new claims 23 and 25, which require wherein the transgene is operably linked to the E1α promoter, WO’351 shows transgenes can be operably linked to the E1 α promoter (see Viruses E1-013, E1-014, and E1-015 at Table 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 11-13, 17 and 22-26 remain/are rejected under 35 U.S.C. 103 as being obvious over WO 2012/024351 to O’Shea (herein “WO’351” of record, cited on Applicant’s IDS dated 6/07/19).  This rejection is made over the same claims as rejected over 102 above, because WO’351 does not reduce to practice the teachings therein.  This rejection is modified in response to Applicant’s amendments to the claims.
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2).  However, the reference cannot be overcome by any showings under the provisions outlined in MPEP § 717.02 because the publication date of WO’351 exceeds any grace periods or exceptions outline therein.
WO’351 discloses methods of expressing transgenes in tumors in a subject comprising administering recombinant adenoviruses to the subject, wherein the adenoviruses encode therapeutic and/or diagnostic transgenes (paragraphs [0002], [0004], [0078], [0097], [0147], [0163]). WO’351 discloses the diagnostic and/or therapeutic anti-cancer transgenes encode fluorescent proteins for in vivo imaging, or cancer therapeutics which kills cancer cells (paragraphs [0004], [0098], and [0147]).
WO’351 discloses traditional adenoviral vectors using ad5 are limited by off-target liver uptake, the natural immunity humans possesses to ad5, and cancer cells often do not express CAR receptors, the adenoviral receptor used by ad5 adenoviruses (page 1, line 32 – page 2, line 5).  WO’351 discloses generating adenoviruses comprising chimeric fiber proteins in order to modify the tropism (retargeting) of the viruses to other cells, by fusing the knob of one virus to the shaft of another (paragraphs [0013], [0167], [0170], FIG 4).  WO’351 discloses ad34 fibers evade the neutralization antibodies produced from ad5 (paragraph [0151]).  WO’351 discloses a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   WO’351 discloses the adenoviruses comprise mutation of ad5 hexon E451Q detargets adenoviral vectors from liver (paragraph [0054]; FIG 1, FIG 29A).  
WO’351 discloses, “Our ultimate goal is to engineer potent viral therapies that not only undergo tumor selective lytic replication but which can be administered systemically in repeated rounds of treatment, avoid liver toxicity, efficiently target and cross the tortuous tumor vasculature, infect cells via disparate receptors, generate a tumor bystander effect by localized expression of pro-drug activating enzymes/toxins within the tumor and which reawaken a beneficial host anti-tumor immune response” (paragraph [0004]).  WO’351 discloses, “accordingly, the present invention includes a method of treating leukemia…” (paragraph [0078]).  WO’351 discloses therapeutically effective amounts can be determined by the skilled artisan (paragraph [0082]).  WO’351 disclose the adenoviral vectors can be incorporated into pharmaceutical preparations (paragraph [0083]).
WO’351 discloses the adenoviruses genomes comprise “a pro-drug converting enzyme…a protein toxic to certain cells….and/or a targeting protein (e.g. a tumor-targeting protein or a vascular-targeting protein).” (paragraph [0098]).
WO’351 discloses the adenoviruses genomes include “ectopic genes e.g. pro-drug converting enzymes to induce potent tumor by-stander effects” (paragraph [0147]).
WO’351 discloses the transgenes are inserted into the E1 region (paragraphs [0050], [0054], [0097]-[0099]; [0165] FIGs 29A, 29C, 31, 39, Tables 1-2). 
However, WO’351 does not reduce to practice the claimed invention. 
It would have been obvious to reduce to practice the methods of WO’351 from the teachings therein.  A skilled artisan would have been motivated to reduce to practice the claimed invention because WO’351 discloses the vectors generated therein overcome known problems associated with anti-cancer adenoviral therapies.  A skilled artisan would have has a reasonable expectation of success in practicing the claimed invention, as methods of administering adenoviral vectors in vivo in cancer therapies were known at the time of the invention.
With regard to claim 11, WO’351 discloses the adenoviruses comprise ad5 hexon mutation E451Q detargets adenoviral vectors from liver (paragraph [0054]; FIG 1, FIG 29A).  
With regard to claims 12-13, WO’351 discloses the adenoviruses further comprise one or more binding sites for a liver-specific mircoRNA, including sites for miR-122 (FIG 43; Table 1, PA-171 – PA-176; Table 2, E1-015).
With regard to claim 17, WO’351 discloses the adenoviruses comprise a chimeric fiber comprising an ad5 shaft and an ad34 knob (ID: E3-033, Table 3).   
With regard to claim 18, and new claim 26, WO’351 discloses the cancer can be pancreatic cancer (paragraph [0077]).
With regard to new claims 22 and 24, wherein the anti-cancer agent is capable of disrupting or killing tumor stromal cells, the instant specification discloses: “Stroma:  The supportive tissues of an epithelial organ or tumor, consisting of connective tissues and blood vessels.  Stromal cells are the cells that make up the stroma, primarily fibroblasts and pericytes.  Tumor stroma is predominantly made up of fibroblast, extracellular matrix, immune cells, vasculature and basement membrane” (paragraph [0097]).    WO’351 discloses the therapeutic anti-cancer transgenes disrupt or kill cells within the tumor microenvironment via bystander effect, which reads on disruption or killing cancer stromal cells (paragraphs [0004], [0098], and [0147]).
With regard to new claims 23 and 25, which require wherein the transgene is operably linked to the E1α promoter, WO’351 shows transgenes can be operably linked to the E1 α promoter (see Viruses E1-013, E1-014, and E1-015 at Table 2).

Claims 1, 9-10, 14-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/024351 to O’Shea (herein WO’351 of record, cited on Applicant’s IDS dated 6/07/19), further in view of US Patent Application Publication No. 2014/0199688 to Mizuguchi, of record, cited on Applicant’s IDS dated 06/07/19.  This rejection is modified in response to Applicant’s amendments to the claims.
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  However, the reference cannot be overcome by any showings under the provisions outlined in MPEP § 717.02 because the publication date of WO’351 exceeds any grace periods or exceptions outline therein.
WO’351 is applied as in the 102 or 103 rejections above, the content of which is incorporated herein in its entirety.  WO’351 discloses methods of expressing anti-cancer transgenes in tumor cells of a subject with a tumor, wherein the subject is administered a recombinant adenovirus comprising the anti-cancer transgene, wherein the transgene is inserted into the E1 region, a capsid that is detargeted from the liver, and a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob according to claims 1 and 9.
WO’351 discloses traditional adenoviral vectors using ad5 are limited by off-target liver uptake, the natural immunity humans possesses to ad5, and cancer cells often do not express CAR receptors, the adenoviral receptor used by ad5 adenoviruses (page 1, line 32 – page 2, line 5).  WO’351 discloses the adenoviruses genomes comprise “a pro-drug converting enzyme…a protein toxic to certain cells….and/or a targeting protein (e.g. a tumor-targeting protein or a vascular-targeting protein).” (paragraph [0098]). WO’351 discloses the adenoviruses genomes include “ectopic genes e.g. pro-drug converting enzymes to induce potent tumor by-stander effects” (paragraph [0147]).
With regard to amended claim 10 and new claim 21, WO’351 does not disclose wherein the anti-cancer transgene is a pro-inflammatory molecule.
Mizuguchi discloses methods of expressing an anti-cancer transgene in tumor cells of a subject, and methods of treating a tumor in a subject comprising administering to the subject an adenovirus encoding an anti-cancer transgene (Abstract, paragraphs [0094]-[0115]).  
Mizuguchi discloses tumor cells often have low levels of adenoviral CAR receptors and upregulation of adenoviral CD46 receptors, which limits the efficacy of traditional ad5 based vectors (paragraphs [0005]-[0011]).  Mizuguchi discloses generating adenoviruses comprising a chimeric fiber protein comprising an ad5 fiber shaft and an ad34 knob protein in order to redirect therapeutic adenoviral vectors to CD46 expressing cells (paragraphs [0011], [0050], [0117]-[0129]).  
Mizuguchi discloses the transgene encoding the anti-cancer agent is integrated into the E1 region of the genome (paragraph [0095]), and can encode cell-death induction-related proteins, including “immunological proteins such as PA28.  PA28 is a protein which activates intracellular proteasomes and which elicits immune reactions and also induces cell death when overexpressed” (paragraph [0097]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the pro-inflammatory anti-cancer transgene P28 for the anti-cancer pro-drug converting enzyme are both explicitly taught as being useful for treating cancer when administered in vivo from an adenoviral vector. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to instant claims 14-15, WO’351 does not disclose wherein the recombinant adenoviruses encode a spleen-specific miRNA binding sequence of miR-142-3p. 
Mizuguchi discloses tumor cells often have low levels of adenoviral CAR receptors and upregulation of adenoviral CD46 receptors, which limits the efficacy of traditional ad5 based vectors (paragraphs [0005]-[0011]).  Mizuguchi discloses generating adenoviruses comprising a chimeric fiber protein comprising an ad5 fiber shaft and an ad34 knob protein in order to redirect therapeutic adenoviral vectors to CD46 expressing cells (paragraphs [0011], [0050], [0117]-[0129]).  Mizuguchi discloses because CD46 is expressed on nearly all cells, the adenovirus can comprise an internal miRNA binding domain, which prevents expression of encoded transgenes in cell types where infection is not desired (paragraphs [0064]-[0078]). Mizuguchi discloses an internal miRNA binding domain can be specific of miR-142-3p, which prevents aberrant anti-cancer/diagnostic transgene expression in bone marrow, spleen and thymus non-cancerous tissue (paragraphs [0069]-[0070]).
It would have been obvious to combine the disclosure of WO’351 on methods of using recombinant adenoviruses that have been redirected to infect CD46 cells using an ad34 knob protein, further with the disclosure of Mizuguchi on methods of including miRNA binding sites on recombinant adenoviruses that have been redirected to infect CD46 in order to prevent expression in undesired tissues.  A skilled artisan would have been motivated to include miRNA binding sites for miR-142-3p in order to prevents aberrant anti-cancer/diagnostic transgene expression in bone marrow, spleen and thymus non-cancerous tissue (paragraphs [0069]-[0070]), as taught by Mizuguchi.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as including miRNA-binding sites on cancer treating recombinant adenoviruses was known in the art at the time of the invention.
With regard to new claim 27, WO’351 does not disclose wherein the tumor treated is a glioblastoma.
Mizuguchi discloses the adenoviruses comprising Ad34 fibers are capable of infecting and expressing a heterologous transgene in glioblastoma lines LN319, LNZ308, LN444 (paragraphs [0182]-[0187] and FIG 2.
Thus, it would have been obvious to combine methods of treating tumor cells of a subject with a tumor, wherein the subject is administered a recombinant adenovirus comprising the anti-cancer transgene, wherein the transgene is inserted into the E1 region, a capsid that is detargeted from the liver, and a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob according to WO’351 further with the disclosure of Mizuguchi who shows recombinant adenovirus comprising transgene inserted into the E1 region, and comprise a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob are capable of infecting and expressing the transgene in glioblastoma cells.  WO’352 does not limit the cancer treated, including malignant tumors of the brain (paragraph [0077]), and Mizuguchi shows recombinant adenovirus comprising transgene inserted into the E1 region, and comprise a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob are capable of infecting and expressing the transgene in glioblastoma cells, and that the vectors can be used to treat cancer (paragraphs [0096]-[0098]).   See, MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results. In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. A skilled artisan would have had a reasonable expectation of success in treating glioblastoma cells with an anti-cancer transgene expressed from an adenovirus because recombinant adenovirus comprising transgene inserted into the E1 region, and comprise a chimeric fiber protein comprising an Ad5 shaft and an ad34 knob are capable of infecting and expressing the transgene in glioblastoma cells was known in the art at the time of the invention.

Claims 1 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2012/024351 to O’Shea (herein WO’351 of record, cited on Applicant’s IDS dated 6/07/19), further in view of Fukazawa et al. Adenovirus-mediated Cancer Gene Therapy and Virotherapy (Review). International Journal of Molecular Medicine, 2010. 25:3-10, of record.  This rejection is modified in response to Applicant’s amendments to the claims.
The applied WO’351 reference has a common inventor and Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  However, the reference cannot be overcome by any showings under the provisions outlined in MPEP § 717.02 because the publication date of WO’351 exceeds any grace periods or exceptions outline therein.
 WO’351 is applied as in the 102 or 103 rejections above, the content of which is incorporated herein in its entirety.  WO’351 discloses methods of expressing anti-cancer transgenes in tumor cells of a subject with a tumor, wherein the subject is administered a recombinant adenovirus comprising the anti-cancer transgene, wherein the transgene is inserted into the E1 region, a capsid that is detargeted from the liver, and a chimeric fiber comprising an Ad5 shaft and an ad34 knob according to claim 1.
WO’351 discloses the transgenes can be operably linked to different promoters depending on need (paragraphs [0123], [0062], [0089]).  
However, WO’351 does not disclose wherein the recombinant adenoviruses encode a tissue-specific promoter, as required by instant claim 16. 
Fuzukawa discloses use of tissue-specific promoters operably linked to therapeutic genes in methods of treating cancer are useful for targeting differentiated tumors, and have increased specificity compared to constitutive promoters (pages 3, second column – page 4, second column).
It would have been obvious to combine the disclosure of WO’351 on methods of using recombinant adenoviruses that have been redirected to infect CD46 cells using an ad34 knob protein, further with the disclosure of Fuzukawa on use of tissue-specific promoters to drive therapeutic transgenes from adenoviral viruses in cancer therapies.  A skilled artisan would have been motivated to include a tissue-specific promoter because WO’351 discloses the promoter operably linked to the transgene can be chosen based on need, and Fuzukawa discloses tissue-specific promoters have increased specificity compared to constitutive promoters.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of tissue-specific promoters in adenoviral anti-cancer therapies as known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 102 rejection over WO’315 have been fully considered but are not persuasive.  Applicant argues that WO’315 while teaches methods of making adenoviruses by assembling adenoviral gene modules, WO’315 does not teach or suggest a synthetic adenovirus with the chimeric Ad5/Ad34 fiber protein and E451Q hexon modification (or any other liver detargeting modification) in combination with an anti-cancer transgene inserted into the E1 region (Reply dated 9/23/2022, page 6).  
The examiner is not convinced of error.  Applicant is attempting to limit the teachings of WO’315 to specific embodiments therein, attempting to argue that because a specific virus as claimed was not reduced to practice, WO’315 must not teach or suggest it.  However, patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
WO’315 expressly states that the embodiments generated within the examples “are offered to illustrate, but not limit the claimed invention” at paragraph [0144].  The Abstract of WO’315 discloses the disclosure is directed to “methods of assembling adenoviruses.” Paragraph [0002] discloses adenoviruses “are highly efficient nanomachines that delivery their genomic payload to the nucleus within an hour of infection///they have demonstrated safety in research and human gene therapy applications for expression of ectopic genes”…. the system therein “could provide powerful diagnostic agents and therapeutic agents that incorporate multiplex and quantitative measurements of the pathway activities deregulated in different tumor samples” (Paragraph [0002]). 
“Our ultimate goal is to engineer potent viral therapies that not only undergo tumor selective lytic replication but which can be administered systemically in repeated rounds of treatment, avoid liver toxicity, efficiently target and cross the tortuous tumor vasculature, infect cells via disparate receptors, generate a tumor bystander effect by localized expression of pro-drug activating enzymes/toxins within the tumor and which reawaken a beneficial host anti-tumor immune response” (paragraph [0004]).  
“Adenoviruses are frequently used for gene transfer applications.  For example, they are used to delivery transgenes to cells in culture, to animal tissue in vivo, or to human cells in vivo for gene therapy” (paragraph [0163]).
“To overcome the limitations of current technologies, we have developed a novel adenovirus genome assembly strategy that enables the rapid and systematic generation of compound virus mutations overnight….This strategy provides the ability to assemble in vitro novel viral genomes rapidly from component parts, including 1) multiple mutations/modifications to viral genes, 2) genes from other viral subtypes e.g. viral coat proteins that bind different receptors and switch serotypes, 3) ectopic genes, e.g. pro-drug converting enzymes to induces potent tumor by-stander effects, 4) the addition of fluorescent reporters or tags for in vivo imaging and diagnostics, and 5) directed in vitro revolution.  In addition, this technology takes advantage of the natural viral transcriptional architecture, which for human Ad5 encodes 36 genes (not including splice variants), so that multi-protein complexes and entire pathways can be assembled, delivered and co-expressed via adenoviral infection” (paragraph [0147]).
WO’315 generates an Ad5 virus comprising a fiber gene from ad34, wherein a reporter transgene is integrated into the E1 region, and the virus is expressed from 293 cells (paragraph [0170]).  WO’315 states, “Growth of this virus indicates that this strategy can be used for 1) transgene expression, 2) fluorescent gene expression, 3) replication defective virus construction, 4) chimeric adenovirus creation, and 5) alternate fiber expression in an Ad5 background” (paragraph [0170]).  
Paragraph [0054] discloses Ad5 genomes are assembled with chimeric fibers, encode a luciferase-GFP transgene in the E1 region, and comprise a hexon Glu 451 to Gln (E451G) point mutation.  FIG 29A teaches the hexon E451Q “eliminates liver targeting.”   Paragraph [0054] cites to FIG 43 which shows an Ad5 virus comprising a fiber gene from ad34, wherein a reporter transgene is integrated into the E1 region, the virus comprises an E451 hexon (at arrow):

    PNG
    media_image4.png
    254
    495
    media_image4.png
    Greyscale









WO’315 states that ectopic transgenes that can be encoded on the adenoviruses therein include anti-cancer agents:
The adenoviruses genomes comprise “a pro-drug converting enzyme…a protein toxic to certain cells….and/or a targeting protein (e.g. a tumor-targeting protein or a vascular-targeting protein).” (paragraph [0098]).
The adenoviruses genomes include “ectopic genes e.g. pro-drug converting enzymes to induce potent tumor by-stander effects” (paragraph [0147]).
Thus, even though WO’315 does not generate a specific virus claimed, WO’315 clearly demonstrates embodiments wherein an Ad5 virus comprises a fiber gene from ad34, wherein the adenovirus is detargeted for liver, and wherein a reporter transgene is integrated into the E1 region, including an anti-cancer transgene.
Applicant further argues that there is no teaching or suggestion by WO’315 of expressing an anti-cancer transgene in tumor cells or treating tumor cells as claimed.  The examiner is not persuaded, for the reasons stated above.
With regard to the 103 rejection of the claims as obvious over the WO ‘315, Applicant alleges that WO’315 does not teach all of the claimed features, including an anti-cancer transgene inserted into the E1 region in combination with a chimeric Ad5/Ad34 fiber, nor does WO’315 even suggest treating cancer in a subject using an anti-cancer transgene inserted into the E1 region.
The Examiner is not persuaded.  With regard to Applicant’s arguments that WO’315 does not disclose all of the claimed features, the Examiner disagrees for the reasons stated above regarding the 102 rejection of record.
With regard to Applicant’s assertion that WO’315 fails to suggest treating cancer in a subject using an anti-cancer transgene inserted into the E1 region, the Examiner cannot agree. WO’351 discloses, “accordingly, the present invention includes a method of treating leukemia…” (paragraph [0078]).  WO’351 discloses therapeutically effective amounts can be determined by the skilled artisan (paragraph [0082]).  WO’351 disclose the adenoviral vectors can be incorporated into pharmaceutical preparations (paragraph [0083]).
WO’315 generates an Ad5 virus comprising a fiber gene from ad34, wherein a reporter transgene is integrated into the E1 region, and the virus is expressed from 293 cells (paragraph [0170]).  WO’315 states, “Growth of this virus indicates that this strategy can be used for 1) transgene expression, 2) fluorescent gene expression, 3) replication defective virus construction, 4) chimeric adenovirus creation, and 5) alternate fiber expression in an Ad5 background” (paragraph [0170]).  Thus, WO’351 teaches the E1 region is suitable for transgene integration and expression.
WO’351 discloses the adenoviruses genomes comprise “a pro-drug converting enzyme…a protein toxic to certain cells….and/or a targeting protein (e.g. a tumor-targeting protein or a vascular-targeting protein)” (paragraph [0098]).  WO’351 also discloses the adenoviruses genomes include “ectopic genes e.g. pro-drug converting enzymes to induce potent tumor by-stander effects” (paragraph [0147]).
Thus, the claims remain rejected for the reasons stated above.

Conclusion
Claims 1 9-18, and 21-27 are rejected by the prior art.  Claims 19 and 20, directed to a synthetic adenovirus genome, comprising a sequence at least 95% identical to SEQ ID NO:5 appears to be free of the prior art, and is allowable.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633